  Case 3:18-cv-00792-RGJ Document 7 Filed 01/25/19 Page 1 of 2 PageID #: 16




                      UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF KENTUCKY
                           LOUISVILLE DIVISION

JUSTIN WASH,                             )
                                         )
   Plaintiff,                            )
                                         )
       vs.                               )         No. 3:18-CV-792-RGJ
                                         )
CMH OF KY, INC.                          )
d/b/a OAKWOOD HOMES                      )
                                         )
   Defendant.

                MOTION TO DISMISS AND COMPEL ARBITRATION

       Defendant CMH of KY, Inc. by and through its undersigned counsel, hereby

respectfully moves the Court to dismiss this proceeding and compel arbitration.   In

support of its Motion to Dismiss and Compel Arbitration, Defendant relies upon its

supporting Memorandum of Law, which is being contemporaneously filed.

       This the 25th day of January, 2019.

                                             Respectfully submitted,

                                             /s/ LaToi D. Mayo
                                             LaToi D. Mayo
                                             lmayo@littler.com
                                             Sarah T. Laren
                                             slaren@littler.com
                                             LITTLER MENDELSON, P.S.C.
                                             333 West Vine Street, Suite 1720
                                             Lexington, KY 40507
                                             Telephone: 859.317.7970
                                             Facsimile: 859.259.0067

                                             Attorneys for Defendant
  Case 3:18-cv-00792-RGJ Document 7 Filed 01/25/19 Page 2 of 2 PageID #: 17




                             CERTIFICATE OF SERVICE

      The undersigned certifies that on this the 25th day of January, 2019, I

electronically filed the foregoing with the Clerk of the Court using the CM/ECF system,

which sends notice to all counsel of record.


                                         /s/ LaToi D. Mayo
                                         LaToi D. Mayo




                                          -2-
